925 F.2d 119
Kevin HOTVEDT and Mary Ann Hotvedt, Plaintiffs-Appellants,v.SCHLUMBERGER LIMITED (N.V.) and Schlumberger Well Services,a Division of Schlumberger Technology Corporation,Defendants-Appellees.
No. 90-2005.
United States Court of Appeals,Fifth Circuit.
Feb. 19, 1991.

L. Steven Goldblatt, Los Angeles, Cal., for plaintiffs-appellants.
David E. Warden, Christine L. Young, Robert J. Malinak, Baker & Botts, Houston, Tex., for defendants-appellants.
Appeal from the United States District Court for the Southern District of Texas;  Sim Lake, III, Judge.
Prior report:  5th Cir., 914 F.2d 79.
Before GARZA, JOLLY, and JONES, Circuit Judges.
GARZA, Circuit Judge:


1
CERTIFICATE FROM THE UNITED STATES COURT OF APPEALS FOR THE


2
FIFTH CIRCUIT TO THE SUPREME COURT OF TEXAS, PURSUANT TO THE


3
TEXAS CONSTITUTION ART. 5 Sec. 3-C AND TEX.R.APP.P. 114 TO


4
THE SUPREME COURT OF TEXAS AND THE HONORABLE JUSTICES THEREOF:


5
1. STYLE OF THE CASE.


6
The style of the case in which this certificate is made is Kevin Hotvedt and Mary Ann Hotvedt, Plaintiffs-Appellants v. Schlumberger Limited (N.V.) and Schlumberger Well Services, a Division of Schlumberger Technology Corporation, Defendants-Appellees, Case No. 90-2005, in the United States Court of Appeals for the Fifth Circuit, on appeal from the United States District Court for the Southern District of Texas.  This case involves a question of state law.  The Fifth Circuit sua sponte, after filing of appellees petition for rehearing and rehearing en banc, has decided to certify this question to the Honorable Justices of the Texas Supreme Court.


7
2. STATEMENT OF THE CASE.


8
We refer the Honorable Justices of the Texas Supreme Court to our opinion found at 914 F.2d 79 (5th Cir.1990) for the facts of this case.


9
3. QUESTION CERTIFIED.


10
Is the granting of a stay in a California court on the basis of forum non conveniens equivalent to a dismissal because of lack of jurisdiction in applying Sec. 16.064 Tex.Civ.Prac. & Rem.Code (Vernon 1986)?We disclaim any intention or desire that the Supreme Court of the State of Texas confine its reply to the precise form or scope of the question certified.